IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

EMILY BALDWIN,
Plaintiff,
C.A. No. N19C-03-037 MMJ

Vv.

NEW CASTLE COUNTY,

Nee Nee Nee? Nee eee Nee ree eee “eee”

Defendant.

Submitted: January 30, 2020
Decided: February 11, 2020

On Plaintiffs “Motion to Reconsider”
DENIED

ORDER

1. By Opinion dated January 13, 2020, the Court granted Defendants’ Motion
to Dismiss. The Court held:

“The Court finds that upon Plaintiff's conveyance
of the Property on March 12, 2019, Plaintiffs entire
interest in the Property was transferred to her daughter.
All liens, including the administrative penalties and RTSC
fines—which are only against property—also were
transferred. The liens are not personal liabilities of
Plaintiff. Therefore, Plaintiff does not have standing to
pursue recovery of the fines and fees New Castle County
issued against the Property. THEREFORE, Defendant’s
motion to dismiss Plaintiffs challenges to the fines and
liens attached to the property is hereby GRANTED.
It is unclear whether Plaintiff had the opportunity to
demonstrate in forma pauperis qualification. Therefore,
at this motion to dismiss stage, a question remains as to
whether Plaintiff exhausted her administrative remedies.
Because Plaintiff may have been denied the right to
proceed in forma pauperis, the Court cannot dismiss as a
matter of law on the basis of failure to exhaust
administrative remedies.

Nevertheless, viewing the facts in the light most
favorable to Plaintiff, the Court finds that Plaintiff has not
established a prima facie case for breach of contract. The
Building Permit does not constitute a contract.
Consequently, the Stop Work Order cannot constitute
breach of contract. Plaintiff has failed to state a claim
upon which relief can be granted pursuant to Rule
12(b)(6). THEREFORE, Plaintiff's breach of contract
claim is dismissed, and New Castle County’s Motion to
Dismiss is hereby GRANTED.

The Amended Complaint is hereby DISMISSED
IN ITS ENTIRETY WITH PREJUDICE.

IT IS SO ORDERED.”

2. Plaintiff has filed a “Motion to Reconsider.” The Court will consider the
Motions as if it had been properly captioned as a motion for reargument pursuant to
Superior Court Civil Rule 59(e).

3. Plaintiff argues that the Court’s January 13, 2020 Opinion erred as a matter
of law in two ways. First, Plaintiff states that her complaint was based on a “breach

of a duty of service not a breach of contract.” Second, “Plaintiff's challenges to fines
and liens attached to property was filed prior to conveyance of property Plaintiff was
in compliance on 4-16-2018.”

4. In support of her Motion, Plaintiff lists numerous instances in which she
contends that the Court based its Opinion on erroneous factual findings. However,
Plaintiff does not dispute that she conveyed the Property to her daughter on March
12, 2019.

5. None of Plaintiff's arguments or factual assertions alter the Court’s finding
that as of the conveyance of the Property, Plaintiff lost standing to pursue relief from
any claims against the Property. All liens, administrative penalties and RTSC fines
are not recoverable from Plaintiff personally. A party must continue to have
standing throughout the pendency of the litigation.! Even though this action already
had commenced, by transferring all interest in the Property, Plaintiff divested herself
of standing.

6. Plaintiff is not disputing the Court’s ruling that she has failed to establish
a prima facie case for breach of contract. Nevertheless, Plaintiff asserts that her
claim is for “breach of duty of service.” There simply is no such cause of action as
breach of duty of service. Therefore, Plaintiff still has failed to establish a claim

upon which relief can be granted.”

 

' General Motors Corp. v. New Castle County., 701 A.2d 819, 824 (Del. 1997).
? Super. Ct. Civ. R. (12(b)(6).
7. The purpose of moving for reargument is to seek reconsideration of
findings of fact, conclusions of law, or judgment of law.? Reargument usually will
be denied unless the moving party demonstrates that the Court overlooked a
precedent or legal principle that would have a controlling effect, or that it has
misapprehended the law or the facts in a manner affecting the outcome of the
decision.* “A motion for reargument should not be used merely to rehash the
arguments already decided by the court.” To the extent Plaintiff asserted issues that
were not raised in the submissions in opposition to the Motion to Dismiss, new
arguments may not be presented for the first time in a motion for reargument.

8. The Court has reviewed and considered the parties’ written
submissions. The Court did not overlook a controlling precedent or legal principle,
or misapprehend the law or the facts in a manner affecting the outcome of the
6

decision.

THEREFORE, Defendants’ Motion for Reargument is hereby DENIED.

IT ISSO ORDERED.

 

 

The Hgnérable Mary M. Johnston

 

3 Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969)

* Ferguson v. Vakili, 2005 WL 628026, at *1 (Del. Super.).

> Wilmington Trust Co. v. Nix, 2002 WL 356371, at *1 (Del. Super.).
6 Oliver v. Boston University, 2006 WL 4782232, at *1 (Del. Ch.).